302 U.S. 766
58 S.Ct. 481
82 L.Ed. 595
Catherine SCHULTZ, petitioner,v.LIVE STOCK NATIONAL BANK OF CHICAGO, Administrator, etc.*
No. 671.
Supreme Court of the United States
January 17, 1938

1
Miss Catherine Schultz, pro se.


2
On petition for writ of certiorari to the Appellate Court of the State of Illinois, First District.


3
For opinion below, see 289 Ill.App. 626, 7 N.E.2d 636.


4
The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which writ of certiorari should be issued. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 303 U.S. 666, 58 S.Ct. 609, 82 L.Ed. ——; 304 U.S. ——, 58 S.Ct. 1052, 82 L.Ed. ——; 305 U.S. ——, 59 S.Ct. 98, 83 L.Ed. ——.